DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-16 and 18 are rejected under 35 U.S.C 103(a) as being unpatentable over FR 2580989 (“Bertin”) in view of US Patent No.: 3791002 (“Lampe et al.”).
Regarding Claims 1,Bertin discloses a furniture module for forming part of a piece of furniture, comprising a first panel (3) and at least one second panel (2) being pre-mounted to said first panel (3) by means of an adhesive (4) forming a hinge connection (best in the drawings ) between said first panel (3) and said second panel (2), wherein a side portion (first side of the V shaped groove) of the first panel (3) is facing a side portion (second side of the V shaped groove) of the second panel (2) 
Bertin discloses the claimed invention including the use of an adhesive, is used along the V-shaped groove.
Lampe et al., also demonstrates it is known in the art to apply glue to the groove between panels (col. 3: line 35-cold. 4: line 10).
It would have been obvious to one having skill in the art before the effective filing date of the invention that of the glue could be applied as along the V-shaped groove to join the rear wall with the sides.
Regarding Claims 2, the combination discloses (Bertin) discloses wherein said adhesive (4) is arranged along essentially the entire length of the side portion (first side of the V shaped groove) of said first panel (3) and along essentially the entire length of the side portion (second side of the V shaped groove) of said second panel (2).
Regarding Claim 3, the combination discloses (Lampe et al.) wherein said adhesive is arranged only along a part of the entire length of the side portion of said second panel.
	Regarding Claims 10, the combination discloses (Bertin) discloses wherein a part of the side portion (second side of the V-shaped groove) of the second panel (2) forms a stop surface (upper edge of 2 which overlaps the V-shape groove) being configured to engage with the first panel (3) thus preventing said hinge connection 
	Regarding Claims 11, the combination discloses (Bertin) discloses wherein the second panel (2) is rotated 270° relative the first panel (3) in order to form a comer shape.
	Regarding Claims 12, the combination discloses (Bertin) discloses wherein ne first panel (3) and two second panels (2), wherein said two second panels (2) are pre-mounted to a first and a second side portion (via one side of the V-shaped groove at each side of panel) of said first panel (3), said first and second side portions (at each side of panel 3) being arranged at opposite sides of said first panel (3).
Regarding Claims 13, the combination discloses (Bertin) discloses wherein said first panel (3) is a bottom piece, and said second panel (2) is a side wall.
	Regarding Claims 14, the combination discloses (Bertin) discloses wherein said first panel (3) is a back piece, and said second panel (2) is a side wall.
	Regarding Claims 15, the combination discloses (Bertin) discloses wherein a drawer, comprising a furniture module (storage module) according to any one of the preceding claims claim 1.
Regarding claim 18, the combination discloses (Lampe et al.) that side surfaces of each panel could form a rectangle where the angle between the sides is at 90 degrees.

	Regarding Claim 16, Bertin discloses a method for assembling a furniture module (storage) having a first panel (3) being pre-mounted to a second panel (2) by 
Bertin discloses the claimed invention including the use of an adhesive, is used along the V-shaped groove.
Lampe et al. also demonstrates a process for joining panels by applying glue to the groove between panels (col. 3: line 35-cold. 4: line 10).
It would have been obvious to one having skill in the art before the effective filing date of the invention that of the glue could be applied as along the V-shaped groove to join the rear wall with the sides.
It would have been obvious to one having skill in the art before the effective filing date of the invention that of the invention to assemble the furniture module according to the method steps set forth above, since Bertin discloses the invention of claim 16 such method steps would occur during the ordinary course using the rack, see MPEP 2112.02 

Claims 1-8, 10 and 17 are rejected under 35 U.S.C 103(a) as being unpatentable over Pub No.: DE 102006007522 (Kranz et al.) in view of US Patent No.: 3791002 (“Lampe et al.”).

Regarding Claim 1, KRANZ et al. discloses a furniture module for forming part of a piece of furniture, comprising a first panel (2) and at least one second panel (1) being pre-mounted to said first panel (2) by means of an adhesive (10, see abstract) forming a hinge connection between said first panel (2) and said second panel (1), wherein a side portion (8) of the first panel (2) is facing a side portion (7) of the second panel (1) when the furniture module is assembled into a final shape, and wherein the adhesive (10) is arranged along at least a part of the length of the side portion (8) of the first panel (2) and at least a part of the length of the side portion (7) of the second panel (1).
KRANZ et al. discloses the claimed invention including the use of an adhesive, is used along the V-shaped groove.
Lampe et al. also demonstrates it is known in the art to apply glue to the groove between panels (col. 3: line 35-cold. 4: line 10).
It would have been obvious to one having skill in the art before the effective filing date of the invention that of the glue could be applied as along the V-shaped groove to join the rear wall with the sides.
	Regarding Claim 2, the combination discloses (KRANZ et al.) discloses said adhesive (10) is arranged along essentially the entire length of the side portion (8) of 
Regarding Claim 3, the combination discloses (Lampe et al.) wherein said adhesive is arranged only along a part of the entire length of the side portion of said second panel.
	Regarding Claim 4, the combination discloses (KRANZ et al.) wherein the side portion (8) of said first panel (2) comprises a first surface (adjacent 19) configured to receive said adhesive (10) and the side portion (7) of said second panel (1) comprises a first surface (adjacent18) configured to receive said adhesive (10), wherein said first surfaces (adjacent 18, 19) are adapted to be arranged at an angle (a) of between 10° and 170°, relative each other in the adhesive receiving state of the furniture module (as envisaged in Figs. 1-3).
Regarding Claim 5, the combination discloses (KRANZ et al.) wherein said angle (a) is between 80° and 100°, as envisaged in Figs. 1-3).
Regarding Claim 6, the combination discloses (KRANZ et al.) wherein the side portion (8) of said first panel (2) comprises a second surface (19) being raised with respect to the first surface (adjacent 19) of said first panel (2), and the side portion (7) of said second panel (1) comprises a second surface (18) being raised with respect to the first surface (adjacent 18) of said second panel (1).
	Regarding Claim 7, the combination discloses (KRANZ et al.) wherein the first surface (adjacent 17) of the first panel (2) is parallel with the second surface (19) of the first panel (2).
Regarding Claim 8, the combination discloses (KRANZ et al.) wherein the first surface (adjacent 18) of the second panel (1) is parallel with the second surface (18) of the second panel (1).
Regarding Claim 10, the combination discloses (KRANZ et al.) wherein a part of the side portion (7) of the second panel (1) forms a stop surface (21) being configured to engage with the first panel (2) thus preventing said hinge connection (joint seen in Fig. 2) from further rotation of the second panel (1) relative the first panel (2).
Regarding Claim 17, the combination discloses (KRANZ et al.) wherein said angle (a) is between 30° and 140 (as seen in Figs. 1-3).

Response to Arguments

Applicant's arguments with respect to claims 1-8 and 10-18 have been considered but are not persuasive.

As to claims 1 and 16, Applicant argues that the prior art (Bertin or Kranz et al. in view of Lampe et al.) does not teach “an adhesive forming a hinge connection between said first panel and said second panel,” and “wherein said adhesive is glue.”
Examiner respectfully disagrees, patentability is based on structure of the claimed invention. Here, Claims 1 and 16 only require that a first and second side panel form a corner shape, where adhesive is arrange on a side portion of the panels. Both Bertin and Kranz et al. disclose the side panels of a furniture module joined together via adhesive arranged on the joined side portions. Applying the broadest reasonable 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 10-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637